United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-4023
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                 Richard Lee Cone,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: June 12, 2013
                               Filed: August 22, 2013
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       Richard Lee Cone pleaded guilty to conspiracy to manufacture and distribute
marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846. Before
entering his plea, Cone requested a hearing pursuant to Franks v. Delaware, 438 U.S.
154 (1978), to develop his claim that a report submitted with a search warrant
application omitted facts that would have affected the determination of probable
cause. The district court1 denied Cone’s motion, and we affirm.

       On October 24, 2010, Deputy John Zane of the Van Buren County Sheriff’s
Office observed a van twice change traffic lanes without signaling. Zane recognized
the vehicle because he had seen it “numerous times” at Cone’s home. Zane suspected
Cone of producing and distributing marijuana. Zane stopped the van and obtained
the license of the driver, Avery Hollrah. Zane noticed that Avery’s eyes were watery,
his pupils were large, and his driver’s license smelled of marijuana. Zane also
noticed a strong odor of marijuana coming from the van. A canine unit arrived on the
scene and a police dog alerted officers to the presence of drugs. Officers searched the
van and discovered between three quarters of a pound and one and one half pounds
of marijuana. Kim Hollrah (“Hollrah”), a passenger in the vehicle and Avery’s father,
claimed responsibility for the drugs. Zane arrested Hollrah.

      After speaking with a lawyer, Hollrah agreed to cooperate and named Cone as
the source of the marijuana. In exchange for his cooperation, an assistant county
attorney promised Hollrah favorable charging and sentencing recommendations, and
agreed not to charge Hollrah’s son Avery with driving while impaired. Zane
questioned Hollrah, who admitted that he had seen other marijuana inside Cone’s
home. Zane drafted an affidavit that included this statement.

       Hollrah expressed concern about including the statement that he had seen more
marijuana in Cone’s home. He explained that he believed he needed only to admit
that the marijuana found in the van came from Cone to earn benefits for his
cooperation. The assistant county attorney reassured Hollrah that he would not face
additional charges as a result of his admission, and Zane offered Hollrah the chance


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-
to speak again with his attorney. Hollrah ultimately signed the affidavit with the
statement about seeing additional marijuana at Cone’s home.

       Zane applied for a search warrant for Cone’s home and attached Hollrah’s
affidavit to the application, along with a report prepared by Zane. Zane’s report
stated that Hollrah had been told he would receive favorable charging and sentencing
recommendations in exchange for his cooperation. A magistrate reviewed the search
warrant application, concluded that there was probable cause to search Cone’s home,
and issued a warrant. Law enforcement officers executed the warrant at Cone’s
home, where agents discovered more than seven hundred pounds of marijuana and
assorted drug paraphernalia.

       A grand jury charged Cone and Hollrah with conspiracy to manufacture and
distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846.
Before trial, Cone filed an “Application for Franks v. Delaware Hearing for Order to
Suppress Evidence.” Cone argued that Zane’s report intentionally or recklessly
omitted that Zane had drafted Hollrah’s affidavit, that Hollrah had been reluctant to
include in his affidavit the statement about seeing additional marijuana at Cone’s
home, and that the government agreed not to charge Hollrah’s son Avery with driving
while impaired. If Zane’s report had included these facts, Cone asserted, the search
warrant application could not have supported a finding of probable cause.

       The district court denied the motion. Cone then pleaded guilty, reserving the
right to appeal the denial of his motion. The district court2 sentenced Cone to serve
75 months’ imprisonment, followed by four years of supervised release. Cone
appeals the district court’s refusal to order a hearing, and we review for abuse of
discretion. United States v. Gabrio, 295 F.3d 880, 882 (8th Cir. 2002).


      2
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -3-
       The district court did not abuse its discretion by denying a Franks hearing.
When a defendant alleges that an affidavit submitted in support of a search warrant
application omitted facts, he bears the burden to make a substantial preliminary
showing that “facts were omitted with the intent to make, or in reckless disregard of
whether they make, the affidavit misleading,” and that “the affidavit, if supplemented
by the omitted information, could not support a finding of probable cause.” United
States v. Reinholz, 245 F.3d 765, 774 (8th Cir. 2001); see also Franks, 438 U.S. at
155-56. This standard is “not lightly met,” United States v. Wajda, 810 F.2d 754, 759
(8th Cir. 1987), and Cone did not make an adequate showing.

      Cone’s principal argument on appeal is that the submission to the issuing
magistrate should have reported that the government promised, in exchange for
Hollrah’s cooperation, that it would not charge Hollrah’s son Avery with driving
while impaired. He also fleetingly renews his argument that Zane’s report should
have included the fact that Zane physically wrote Hollrah’s affidavit. He further
suggests obliquely that Zane’s report should have mentioned Hollrah’s reluctance to
include in his affidavit the admission about seeing additional marijuana at Cone’s
home.

       The district court correctly concluded that the more fulsome affidavit desired
by Cone would have supported a finding of probable cause. Officers seized a large
quantity of marijuana from a van in which Hollrah was riding. Hollrah told the
officers that he obtained the marijuana at Cone’s home shortly before the traffic stop.
Zane’s report stated that he had seen the van at Cone’s home on multiple occasions,
thus lending some corroboration to Hollrah’s account. These facts were enough to
establish a fair probability that contraband or evidence of drug trafficking would be
found in Cone’s home. See Illinois v. Gates, 462 U.S. 213, 238 (1983). Where an
informant’s information “is at least partially corroborated, attacks upon credibility
and reliability are not crucial to the finding of probable cause.” United States v.
Humphreys, 982 F.2d 254, 258-59 (8th Cir. 1992).

                                         -4-
       That the affidavit omitted the promise of favorable treatment for Avery did not
obscure a defect in the officer’s probable-cause submission. Informants may be
motivated to lie when charges are pending against them, United States v. Ketzeback,
358 F.3d 987, 991 (8th Cir. 2004), and we may assume that the prospect of charges
against the child of an informant could have a similar effect. But we have “repeatedly
rejected any blanket conclusion” that pending charges or cooperation with
investigators make an informant’s statements “so suspect that it necessarily vitiates
probable cause.” Id. The magistrate was informed that Hollrah received favorable
consideration for his cooperation against Cone, and additional information about
consideration for Avery would have been largely cumulative. That Hollrah was
reluctant to include his admission about seeing additional marijuana at Cone’s home
also does not fatally undermine the credibility of the submission, for Hollrah hesitated
because he was concerned about implicating himself in additional criminal activity.
Statements against interest typically support an inference of reliability, United States
v. Harris, 403 U.S. 573, 583 (1971); United States v. Reivich, 793 F.2d 957, 959 (8th
Cir. 1986), so Hollrah’s reticence under the circumstances suggests reliability. Nor
does Zane’s writing of the affidavit weaken its substance, especially given video
evidence that Zane accepted Hollrah’s direction and made corrections when
requested.

       Cone offers no direct evidence that Zane omitted the disputed information with
an intent to mislead the magistrate or with reckless disregard of any misleading effect.
Insofar as recklessness may be inferred from omissions themselves when they are
“clearly critical” to a finding of probable cause, see Reivich, 793 F.2d at 961 (internal
quotation omitted), no such inference is justified here for the same reasons that
including the information would not have destroyed probable cause.

                                   *       *       *

      The judgment of the district court is affirmed.
                     ______________________________


                                          -5-